An unpub|is

Sur=nsme Counr
oF
NEvAoA

cLERK's ORoER
@»

fO)~|947

»l

Pd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA*

DARRYL L. JoNEs, NO. 65320
Appellant,

VS.

MBI, INC. D/B/A MBI X_RAY & § § L § §
MEDICAL SUPPLY; scoTT GRAHAM; _
NIPRo coRP.; sAUL ALVERS; BoARD ncr o 7 2014

OF PRISON COMMISSIONERS; MED.
DIR. NDOC DR. BRUCE R.
BANNISTER; DIR. NURSES SDCC
CHERYL DRESSLER; AND BRIAN
WILLIAMS, SR.,

Respondents.

ramos K. LzNoeMAN

B:LERK£F SUPREME COURT

oEPurv cLER

ORDER DISMISSING APPEAL

On August 11, 2014, this court entered an order denying
without prejudice, appellant’s motion to proceed in forma pauperis
Further, the order cautioned.appellant that his failure to properly seek
leave to proceed in forma pauperis in the district court or to pay the filing
fee would result in the dismissal of this appeal. To date, appellant has not
paid the filings fee or otherwise communicated with this court.

Accordingly, cause appearing, this appeal is dismissed.
lt is so O.RDERED.

CLERK oF THE SUPREME CoURi‘
TRACIE K. LINDEMAN

\

BY: QQ`,L LALL;{;§,§[§L§

Hon. Elissa F. Cadish, District Judge
Darryl L. Jones

Brown, Bonn & Friedman, LLP
Eighth District Court Clerk

CCI

___._.t_

l'-l'Z~BZ¢-)w